      Case 1:03-md-01570-GBD-SN Document 4658 Filed 07/02/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


In re Terrorist Attacks on September 11, 2001   03 MDL 1570 (GBD)(SN)
                                                ECF Case


This document relates to: All Cases




     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ PETITION FOR A
             WRIT OF HABEAS CORPUS AD TESTIFICANDUM




docs-100146889.4
      Case 1:03-md-01570-GBD-SN Document 4658 Filed 07/02/19 Page 2 of 5



        By Order dated June 10, 2019, ECF No. 4582, this Court ordered any party seeking to

make an application for relief related to the deposition of six individuals currently in the custody

or protection of the U.S. Government to be filed by July 1, 2019. Pursuant to that Order,

Plaintiffs submit this Memorandum of Law in support of the Petition for Writ of Habeas Corpus

Ad Testificandum for the production of Mamdouh Mahmud Salim and Wadih el Hage, currently

in the custody of Warden Andre Matevousian at USP Florence ADMAX in Florence, Colorado

(“Supermax”), to provide deposition testimony at Supermax. By letter dated June 25, 2019, the

U.S. Department of Justice, on behalf of the United States of America, confirmed that it “does

not object to the depositions” provided certain logistical and security concerns are addressed.

See Declaration of Jerry Goldman dated July 1, 2019, Exhibit A, Letter from Sarah Normand to

Plaintiffs’ Executive Committees, dated June 25, 2019.1 Plaintiffs have agreed to work with the

Government to address these concerns.

I.      LEGAL STANDARD

        “The authority of the court to compel the attendance of an inmate witness . . . is to be

found in a conjoint reading of 28 U.S.C. § 2241(c)(5) and 28 U.S.C § 1651(1)” through the

issuance of a writ of Habeas Corpus Ad Testificandum. United States v. Gotti, 784 F. Supp.

1011, 1012 (E.D.N.Y. 1992); Atkins v. City of New York, 856 F. Supp. 755, 757 (E.D.N.Y.

1994). In addition to compelling production of a prisoner for a court appearance, the court may

also issue a Writ of Habeas Corpus Ad Testificandum for the purpose of taking an oral

deposition. See Calvente v. Suffold Cnty. Corr. Facility, No. CV 15-2024, 2017 U.S. Dist.

LEXIS 75472, at *2 (E.D.N.Y. May 16, 2017) (issuing a writ to the Superintendent of the Marcy

Correctional Facility to have a prisoner delivered to Sing Sing Correctional Facility to sit for a

1
  Plaintiffs have contacted counsel for Mamdouh Mahmud Salim and Wadih el Hage to help
facilitate the depositions.
                                              1

docs-100146889.4
      Case 1:03-md-01570-GBD-SN Document 4658 Filed 07/02/19 Page 3 of 5



deposition); Waste Mgmt. of La. V. River Birch, No. 11-2405, 2017 U.S. Dist. LEXIS 58842, at

*7 (E.D. La. Apr. 13, 2017) (citing Hasso v. Retail Credit Co., 326 F. Supp. 1179 (D. Del.

1971)) (“The Court may also issue a Writ of Habeas Corpus Ad Testificandum for the purpose of

taking an oral deposition.”); In re Rothstein Rosenfeldt Adler, P.A., No. 11-61338, 2011 U.S.

Dist. LEXIS 99651 (S.D. Fla. Sept. 6, 2011) (discussing issuance of a writ for habeas corpus ad

testificandum for pretrial deposition). A Writ of Habeas Corpus Ad Testificandum commands a

prisoner’s custodian to produce the witness and as such is the proper procedure here, as opposed

to a subpoena, which only commands a prospective witness’s attendance. See Gotti, 784 F.

Supp. at 1012.

        “Whether a writ of habeas corpus ad testificandum is necessary is ‘committed to the

sound discretion’ of the court, taking into account such factors as: ‘(i) whether the prisoner's

presence will substantially further the resolution of the case; (ii) the security risks presented by

the prisoner's transportation and safekeeping; and (iii) whether the suit can be stayed until the

prisoner is released without prejudice to the cause asserted.’” Sec. Inv'r Prot. Corp. v. Bernard

L. Madoff Inv. Sec. LLC, 496 B.R. 713, 723 (Bankr. S.D.N.Y. 2013) (quoting Atkins, 856 F.

Supp. at 757); see also Gotti, 784 F. Supp. at 1012-13 (the court may also consider “whether the

presence of the prisoner will advance the disposition of the case; . . . whether the witness to be

called could offer evidence that was relevant”).

II.     THE COURT SHOULD EXERCISE ITS DISCRETION IN GRANTING
        PLAINTIFFS’ PETITION FOR A WRIT OF HABEAS CORPUS AD
        TESTIFICANDUM

        Plaintiffs seek to depose Mamdouh Mahmud Salim and Wadih el Hage (collectively

referred to as the “Deponents”), both of whom are currently detained at Supermax, and the

Government “does not object to the depositions”. Mamdouh Mahmud Salim was an associate of


                                                   2

docs-100146889.4
       Case 1:03-md-01570-GBD-SN Document 4658 Filed 07/02/19 Page 4 of 5



Osama bin Laden during the relevant time period and a founding member of al Qaeda.2 Wadih

el Hage was also a member of al Qaeda during the relevant time period and bin Laden’s personal

secretary.3

        Plaintiffs anticipate both witnesses will provide highly relevant testimony based on their

positions within the al Qaeda organization and their involvement in organizing and facilitating

the terrorist attacks on September 11, 2001. Plaintiffs intend to depose these witnesses at

Supermax.4 As such, the Deponents will not require transportation outside of Supermax, and

Plaintiffs’ counsel will work with the Government to ensure appropriate logistical and security

measures are adhered to. In addition, because the Deponents have both been given life

sentences, staying this litigation until their release is not possible.

III.    CONCLUSION

        In light of the foregoing, Plaintiffs respectfully request that the Court issue a Writ of

Habeas Corpus Ad Testificandum directing Warden Andre Matevousian at Supermax to produce

Mamdouh Mahmud Salim and Wadih el Hage for depositions at Supermax.




2
 See, e.g., Benjamin Weiser, Reputed bin Laden Adviser Gets Life Term in Stabbing, N.Y.
Times (Aug. 31, 2010), https://www.nytimes.com/2010/09/01/nyregion/01salim.html.
3
  See, e.g., Indictment of Wadih el Hage,
http://webarchive.loc.gov/all/20011110104742/http://cns.miis.edu/pubs/reports/pdfs/binladen/ind
ict.pdf.
4
  Plaintiffs are familiar with the procedures and safeguards associated with deposing a detainee
of Supermax. On October 20 and 21, 2014, Plaintiffs examined Zacarias Moussaoui without
issue at Supermax. On June 25, 2019, the U.S. Government confirmed that similar procedures
could be used to depose these witnesses. See Declaration of Jerry Goldman dated July 1, 2019,
Exhibit A, Letter from Sarah Normand to Plaintiffs’ Executive Committees, dated June 25, 2019.
                                                    3

docs-100146889.4
      Case 1:03-md-01570-GBD-SN Document 4658 Filed 07/02/19 Page 5 of 5



Dated: July 1, 2019



KREINDLER & KREINDLER LLP                       MOTLEY RICE LLC

By: /s/ James P. Kreindler                      By: /s/ Robert T. Haefele
   James P. Kreindler                               Robert T. Haefele
   Steven R. Pounian                                28 Bridgeside Boulevard
   750 Third Avenue                                 Mount Pleasant, SC 29465
   New York, NY 10017                               Tel.: (843) 216-9184
   Tel.: (212) 687-8181                             Email: rhaefele@motleyrice.com
   Email: jkreindler@kreindler.com                  For the Plaintiffs’ Exec. Committees
     For the Plaintiffs’ Exec. Committees



COZEN O’CONNOR                                  ANDERSON KILL P.C.

By: /s/ Sean P. Carter                          By: /s/ Jerry S. Goldman
   Sean P. Carter                                  Jerry S. Goldman, Esq.
   One Liberty Place                               1251 Avenue of the Americas
   1650 Market Street, Suite 2800                  New York, NY 10020
   Philadelphia, PA 19103                          Tel: (212) 278-1000
   Tel.: (215) 665-2105                            Email: jgoldman@andersonkill.com
   Email: scarter1@cozen.com                       For the Plaintiffs’ Exec. Committees
     For the Plaintiffs' Exec. Committees




                                            4

docs-100146889.4
